                                                                          . V.
            IN THE UNITED STATES DISTRICT COURT FOR
                THE SOUTHERN DISTRICT OF GEORGIA                      p;: 3:57
                          WAYCROSS DIVISION


UNITED STATES OF AMERICA,


V.                                           Case No. CR511-2


STACEY LEWIS VINCENT,


                Defendant




     John Terry Bolden, counsel of record for defendant Stacey

Lewis Vincent in    the above-styled case      has moved for leave of

absence.    The Court is mindful that personal and            professional

obligations require the absence of counsel on occasion. The Court,

however,   cannot   accommodate   its   schedule   to   the   thousands   of

attorneys who practice within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and         trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.


     SO ORDERED this                of October 2019.




                                  WILLIAM T. MOORl
                                               )RE, JR.
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF GEORGIA
